Case 2:16-cv-00237-JAK-GJS Document 133-5 Filed 07/15/19 Page 1 of 3 Page ID
                                 #:1410




                                                               Exhibit 4
    Case 2:16-cv-00237-JAK-GJS Document 133-5 Filed 07/15/19 Page 2 of 3 Page ID
                                     #:1411



                                            Monique Alarcon
                                  2229 W. 2nd Street, Los Angeles, CA 90057
                                (909) 292-3850 • monique.alarcon8@gmail.com

BAR ADMISSIONS
State Bar of California, December 2016
U.S. District Court Central District of California, December 2016
U.S. Court of Appeals for the Ninth Circuit, February 2018

EDUCATION
Loyola Law School, Los Angeles, CA
Juris Doctor, May 2016
Activities: Ninth Circuit Appellate Advocacy Clinic, Drafted and Filed Opening Brief in a § 1983 Civil
            Rights Appeal (2015 - 2016);
            Scott Moot Court Honors Board, (2015 - 2016), Earned a “Top 10 Brief” Award;
            HNBA Moot Court, Student Advisor (2015 - 2016);
            Loyola Writing Tutor (2015 - 2016);
            Civil Rights Litigation Practicum, Research Assistant (Fall 2015);
            Loyola Project for the Innocent (2015 - 2016)

University of California, Riverside, CA
Bachelor of Arts, Double Major in Sociology and Law & Society, June 2013

EXPERIENCE
Law Office of Carol A. Sobel                                                             Santa Monica, CA
Associate Attorney                                                                  August 2016 – Present
Summer Law Clerk                                                                              Summer 2015
• Represent individuals in civil rights litigation, focusing primarily on First Amendment and Fourteenth
  Amendment due process issues.
• Litigate all aspects of each case, including performing client intakes and serving as primary point of
  contact for clients, researching federal and state law claims, drafting § 1983 civil rights complaints, draft
  written discovery requests and responses, and take and defend depositions.
• Represent homeless individuals cited for “quality of life” offenses by appearing for and presenting oral
  argument at arraignments, trials, and post-conviction hearings on infraction offenses

Public Counsel                                                                       Los Angeles, CA
Spring Extern, Children’s Rights Project                                           January - May 2015
• Researched administrative law decisions from Department of Developmental Service hearings
• Drafted memoranda to assist clients with Regional Center IPP meetings and fair hearing appeals
• Monitored settlement implementation at juvenile hall by interviewing juveniles and preparing
  summaries of hall visits

Disability Rights Legal Center                                                    Los Angeles, CA
Summer Law Clerk                                                                May - August 2014
• Performed document review and drafted Public Records Act requests
• Conducted legal research regarding ADA accessibility and IDEA special education claims
   Case 2:16-cv-00237-JAK-GJS Document 133-5 Filed 07/15/19 Page 3 of 3 Page ID
                                    #:1412


PRO BONO ACTIVITIES & BOARD MEMBERSHIP
• National Lawyers Guild Los Angeles, Homeless Citation Defense Clinics
  Supervising Attorney for Legal Clinics in Skid Row and Venice
• Loyola Law School’s Hispanic National Bar Association (HNBA) Moot Court Team
  Coach, 2016 – Present
• Elder Law and Disability Rights Center
  Advisory Board Member, May 2019 – Present


ADDITIONAL INFORMATION
Language:      Fluent in Spanish
Presentations: National Lawyers Guild Continuing Legal Education Training, Los Angeles, California
               Panelist, “Combatting the Criminalization of Unhoused People”
